351 F.2d 953
Richard MELNYK and Pete Melnykv.The GLOBE INDEMNITY COMPANY, a Corporation, Appellant.
No. 15307.
United States Court of Appeals Third Circuit.
Argued Nov. 1, 1965.Decided Nov. 9, 1965.

Norman J. Cowie, Pittsburgh, Pa.  (Pringle, Bredin, Thomson, Rhodes & Grigsby, Pittsburgh, Pa., on the brief), for appellant.
Sanford S. Finder, Washington, Pa., for appellees.
Before STALEY and FREEDMAN, Circuit Judges, and COHEN, District Judge.
PER CURIAM.


1
The sole question raised in this diversity action is the scope of coverage of an insurance policy issued by the appellant.  We have carefully examined the record in the case and can find no error.


2
The judgment of the district court will be affirmed.